PD-1331&1332-15
                      PD-1331&1332-15                                  COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                       Transmitted 10/9/2015 2:56:52 PM
                                                                         Accepted 10/9/2015 3:38:02 PM
                                        In the                                           ABEL ACOSTA
                                                                                                 CLERK
                          Court of Criminal Appeals of Texas


                   Cause Nos. 01-14-00744-CR & 01-14-00745-CR
                                        In the
                    Court of Appeals for the First District of Texas
                                     at Houston

                           ARTAVIOUS DEON HOLLINS
                                  Appellant

                                           v.
October 9, 2015                THE STATE OF TEXAS
                                     Appellee

   __________________________________________________________________

          MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
                       DISCRETIONARY REVIEW


   Pursuant to Rules 68.2(c), 10.5(b) and 9.3(b) Appellant respectfully requests this
   Court to grant this motion for extension of time to file Appellant’s Petition for
   Discretionary Review, and offers the following facts in support of this request:

      1. Appellant’s conviction was affirmed in the Court of Appeals for the
         Fourteenth District of Texas on August 27, 2015. No motion for rehearing
         was filed.

      2. Appellant’s Petition For Discretionary Review was due on September 28,
         2015.

      3. No previous extension has been requested. The undersigned attorney is
         responsible for several other cases and needed additional time to prepare a
         petition.

      4. The undersigned respectfully requests an extension until October 9, 2015
         to file his Petition for Discretionary Review.
Appellant respectfully prays this Honorable Court grant his motion for extension

of time to file his petition for discretionary review.



                                                   Respectfully submitted,

                                                   ____/s/ Casey Garrett____
                                                   Casey Garrett
                                                   4010 Bluebonnet, Ste. 204
                                                   Houston, Texas 77025
                                                   (713) 228-3800
                                                   Texas Bar No. 00787197
                                                   Casey.garrett@sbcglobal.net




                                           2
                          CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been served

through the e-file system to the following recipient:

Harris County Office of the District Attorney
Appellate Division
1201 Franklin, Suite 600
Houston, Texas 77002



                                                        ____/s/ Casey Garrett____
                                                        Casey Garrett
                                                        4010 Bluebonnet, Ste. 204
                                                        Houston, Texas 77025
                                                        (713) 228-3800
                                                        Texas Bar No. 00787197




                                          3